Citation Nr: 1242294	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  07-10 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hearing loss, left ear.

2. Entitlement to an initial disability rating in excess of 10 percent for osteochondritis desiccans, right ankle.

3. Entitlement to an initial disability rating in excess of 20 percent for a seizure disorder.

4. Entitlement to an initial disability rating in excess of 10 percent for headaches.

5. Entitlement to an initial disability rating in excess of 10 percent for residuals of shrapnel injuries to muscle group XIX.

6. Entitlement to an initial disability rating in excess of 10 percent for abdominal scars, residuals of shrapnel wound and surgical repair.

7. Entitlement to an initial compensable evaluation and to an evaluation in excess of 10 percent from January 30, 2012 for a left knee disability.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to August 2005, with service that included combat in Operation Iraqi Freedom.

This case comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision from the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).

At that time, the RO denied service connection for left ear hearing loss and granted service connection for the following disabilities (with respective initially assigned disability ratings shown in parentheses): (1) osteochondritis desiccans, right ankle (10 percent); (2) seizure disorder (20 percent); (3) headaches (10 percent); (4) residuals of shrapnel injury to muscle group XIX (10 percent); (5) abdominal scars, residuals of shrapnel wound and surgical repair (10 percent); and (6) patellar tendonitis of the left knee (zero percent).  In May 2012, the Appeals Management Center (AMC) increased the rating for patellar tendonitis of the left knee to 10 percent, effective January 30, 2012.

In an October 2009 decision, the Board remanded the case to the RO for further development with respect to the issues on appeal here.  The Board also granted service connection for two claimed disabilities on appeal at that time, loss of taste and loss of smell; and granted a 50 percent initial rating for posttraumatic stress disorder.  These three claims are no longer before the Board.

In November 2010, the Board again remanded the matters addressed herein for additional development, which has been completed.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.  Notably, since the most recent supplemental statement of the case (SSOC), dated May 2012, the Virtual VA file has been updated with new VA treatment records.  VA has not asked the Veteran for a waiver of RO review of these records and the Veteran has not submitted one.  However, because these records show a worsening of the seizure and headache disabilities, a remand is necessary for additional development thus rendering a waiver unnecessary.

In June 2012, the Veteran submitted additional private treatment records.  He submitted a waiver of RO review.

The  issue of entitlement to service connection for a spleen injury secondary to the service connected seizure disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to increased ratings for seizure disorder and headaches and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The evidence of record does not demonstrate a level of hearing loss that may be considered a "disability" for VA purposes. 

2. The right ankle disability does not cause limitation of motion, ankylosis or abduction, adduction, inversion or eversion deformity.

3. The injury to muscle group XIX was not caused by a small high velocity missile or large low-velocity missile with debridement, prolonged infection, or sloughing and does not exhibit symptomatology of moderately severe muscle disabilities.

4. The Veteran has less than three scars which cover less than 77 sq. cm.

5. Prior to January 2012, the Veteran's left knee exhibited full range of motion with tenderness, thus to warranting an initial 10 percent rating.

6. At no time has the Veteran suffered limitation of flexion or extension of the left knee or any symptomatology other than pain on movement that would warrant a rating in excess of 10 percent.


CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2012).

2. The criteria for an initial rating in excess of 10 percent for osteochondritis desiccans, right ankle, have not been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.71a, Diagnostic Codes (DCs) 5099-5010, 5270, 5271 (2012).

3. The criteria for an initial rating in excess of 10 percent for residuals of shrapnel injuries to muscle group XIX have not been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.56, 4.73, DC 5319 (2012).

4. The criteria for an initial rating in excess of 10 percent for abdominal scars, residuals of shrapnel wound and surgical repair, have not been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.118, DCs 7801-7805 (2008); 38 C.F.R. § 4.118, DCs 7800-7805 (2012).

5. The criteria for an initial 10 percent rating have been met while the criteria for a rating in excess of 10 percent from January 30, 2012 have not been met for a left knee disability.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.71a, DCs 5019-5261, 5256-5263 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In this case, service treatment records (STRs) show normal hearing in July 2002 and December 2003.  In January 2005, the Veteran had two evaluations.  Testing showed hearing loss in the left ear during the first evaluation.  A week later, his hearing acuity in the left ear was normal.  No other STRs indicate a hearing loss disability of the left ear.

No treatment records received within one year of discharge from service show a hearing loss disability of the left ear.  Further, during a December 2011 VA examination, auditory thresholds measured below 15 decibels at all frequencies and he had a speech recognition score of 94 percent.  Thus, the examination report does not show a hearing loss disability for VA purposes.  The examiner noted that while test results did not show a hearing loss disability for testing conducted at 250 to 8000 HZ, ultra high frequency testing shows mild hearing loss at some frequencies which should be noted as possible early signs of noise damage.  Unfortunately, the ultra high frequency results are not sufficient for a finding of a current disability for VA purposes.

The Board has considered the Veteran's allegation of suffering left ear hearing loss, and while he is competent to report his symptoms, VA regulations require specific test results before finding a disability for VA purposes.  Thus, his statements alone are not sufficient for finding a current disability.  In this case, testing has not shown auditory thresholds in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz at 40 decibels or greater; auditory thresholds for at least three of the frequencies at 26 decibels or greater; or speech recognition score less than 94 percent.  Id.  Consequently, while the Veteran's hearing may not be a good as it once was when he was younger, the Board finds that the Veteran does not have a hearing loss "disability" of the left ear for VA compensation purposes.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

The Board has also considered whether the Veteran's claims are exceptional and whether the schedular ratings are adequate.   To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.                      § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

A. Ankle

The Veteran seeks an initial rating in excess of 10 percent for his right ankle disability, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5099-5010.  The RO assigned DC 5099 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the first two numbers of the most closely related body part and "99".  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R.              § 4.71a, DC 5010 traumatic arthritis, which instructs VA to rate as degenerative arthritis, DC 5003.

Arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

As to limitation of motion of the ankle, moderate limitation is rated 10 percent disabling and marked limitation is rated as 20 percent disabling.  38 C.F.R. § 4.71a, DC 5271.  Normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

If there is ankylosis of the ankle in plantar flexion less than 30 degrees, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5270.  If there is ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between 0 and 10 degrees a 30 percent rating is assigned.  Id.  If there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity, a 40 percent rating is assigned.  Id.

In addition, VA may consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R.           §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In his initial claim, the Veteran said he suffered chronic ankle pain with occasional giving out.  The condition affects him every day.  He had a general VA examination for compensation purposes in December 2005 which is adequate for rating purposes as the examiner reviewed the claims file in conjunction with performing the examination and drafting the examination report.

During the examination, he said he had surgery in September 2005 but still felt pain while walking.  He used an ankle brace but did not take medication for the condition.  At the time of the examination he was employed full-time delivering medical supplies.

The physical examination revealed slight swelling but full range of motion (ROM) with plantar flexion, extension, and rotation.  The diagnosis was osteochondritis.  The condition significantly affects his ability to exercise and participate in sports.

The Veteran had another VA examination in January 2012.  The examiner reviewed the claims file, performed a comprehensive examination of the Veteran, and provided a detailed examination report.  Therefore, the examination is adequate for rating purposes.

The Veteran reported episodes of "locking" of the right ankle with severe acute deep joint pain.  Depending on activity level, locking can occur daily.  He reported stiffness and flare-ups and said that during periods of deep pain, he is unable to weight-bear or enjoy normal ROM.  Flare-ups are brief but can occur several times per day.  ROM testing showed normal plantar and dorsiflexion even after repetitive use.  The examiner found no additional limitation with repetitive-use testing; however, the examiner noted pain on movement, disturbance of locomotion, and interference with standing and weight-bearing.  Also noted was localized pain or tenderness to palpation of the joint and laxity of the joint when compared to the left ankle.  The examiner found no ankylosis.  X-rays revealed degenerative or traumatic arthritis.  Also referenced was a February 2005 MRI report which showed a large area of osteochondritis desiccans with possible unstable fragment in the superomedial talar dome.  Surgery was recommended.

The examiner referenced his ankle surgery.  Notably, surgical records are not available; however, the Veteran has already been awarded a temporary total rating for the surgery and convalescence.

In the discussion, the examiner said the ankle condition prevents the Veteran from engaging in high impact activities such as prolonged running or jumping, climbing, and squatting.  It also limits his capacity for extended standing or walking and impacts his ability to work.  He said the current pain is intermediate but not constant and generally does not interfere with normal ambulation.  Pain is intermittently severe but only briefly so.  He further indicated that the Veteran's complaints of pain are supported by objective evidence of pain on palpation consistent with his history of talar osteochondritis.  No other manifestations of disuse were found and the Veteran had good ROM with a normal gait, providing highly probative evidence against this claim.

The Board has considered all lay and medical evidence but finds that the Veteran's disability picture does not support the assignment of a rating in excess of 10 percent.  All ROM testing has been normal, with no evidence of ankylosis.  No evidence shows abduction, adduction, inversion or eversion deformity.  At most, the condition warrants the currently assigned 10 percent schedular rating as the objective evidence supports the lay assertion of painful motion.  This rating is supported under both DC 5010 and 38 C.F.R. § 4.45; however, the assignment of separate ratings for the same symptomatology is prohibited under the anti-pyramiding provision of 38 C.F.R.  § 4.14.  Without objective evidence of limitation of motion, with consideration of pain, a higher schedular rating is not warranted at this time.  It is the Veteran's  current pain that is  the basis for the 10 percent finding. 

The Board has also considered whether referral for an extraschedular rating is warranted.  Unfortunately, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun, 22 Vet. App. 111.

The preponderance of the evidence being against the claim, the claim must be denied.

B. Muscle Group XIX

The Veteran seeks an initial rating in excess of 10 percent for residual injuries to muscle group XIX.  Injuries to muscle group XIX are evaluated under DC 5319, which include the muscles of the abdominal wall, including (1) rectus abdominis, (2) external oblique, (3) internal oblique, (4) transversalis, and (5) quadrus lumborum.  The functions of the group are support and compression of the abdominal wall and lower thorax, flexion and lateral motions of the spine, and synergists in strong downward movements or the arm.  38 C.F.R. § 4.73.

Under DC 5319, a noncompensable rating is warranted for a slight injury; a 10 percent rating is warranted for a moderate injury; a 30 percent rating is warranted for a moderately severe injury; and a 50 percent rating is warranted for a severe injury.  38 C.F.R. § 4.73.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, a severe injury would also show X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

In his initial claim, the Veteran said he suffered chronic pain in his right side and abdominals.  He could not run, bend over, or lift things.  He also suffered pain when sitting or standing for periods of time.

During his December 2005 general VA examination, he reported right-sided abdominal pain secondary to shrapnel from a bomb blast.  The pain was intermittent.  He did not take medications for the condition.

The physical examination revealed a soft abdomen with tenderness in the right upper quadrant.  He had normal palpation and percussion and his bowel sounds were normoactive.  The diagnosis was right-sided abdominal pain on the scar status post shrapnel injuries and exploratory laparotomy.  The abdominal pain impacts his employment as it is painful for him to lift and carry things.  The condition also prevents participation in exercise and sports.

In January 2006, he sought treatment at VA facilities due to throbbing pain and difficulty breathing.  In April 2006, he continued to complain of pain on inspiration.

In January 2012, the Veteran had a VA examination.  The examiner reviewed the claims file, examined the Veteran, and provided detailed reports of symptomatology.  Therefore, the Board finds the examination report adequate for rating purposes.

The examiner indicated that the Veteran suffered a penetrating abdominal wound in the torso from a shrapnel fragment from an IED explosion.  He sustained a laceration of the liver and small bowel and underwent an exploratory laparotomy.  

The Veteran reported multiple daily episodes of spasms of muscle pain at the site of the entrance wound.  Episodes last from 2 to 5 minutes, occur 10 to 12 times per day, and render him unable to continue his normal activities due to pain.  The scar is continuously painful and activity requiring retraction of the abdominals triggers spasmodic pain.  The condition interferes with lifting, carrying, rotating the torso, physical fitness activities, and all activities requiring use of the abdominal wall.

The examiner said the scars were ragged, depressed and adherent indicating wide damage to muscle groups in the missile track.  The Veteran cannot perform repetitive activities such as grasping and pulling or perform abdominal strengthening exercises due to pain triggered by muscle use.  The condition causes fatigue and pain.  No atrophy was observed.

The Veteran had immediate onset of pain at the right thoracic scar with initiation of any rotation of the thorax as well as with initiation of lateral bending.  His pain level varies from mild to moderate with the greatest intensity at the extremes of excursion.  He found no additional loss of excursion of the thorax with multiple repetitions of rotation or lateral bending.  Forward flexion and extension of the thorax are not impaired by the muscle injury.

The examiner said the condition limits activities that require forceful contraction of the abdominal wall and interferes with function due to unexpected onset of severe pain with specific movements of the upper extremity, such as a forceful grasp and pull or rotational movement of the torso.  It limits his ability to maintain the highest level of physical fitness.

The examiner opined that the severity of the residuals resembled a moderate level of disability.  The muscles at the site of penetration overlap and have more likely than not caused intramuscular scarring which triggers diffuse pain with almost any activity requiring contraction of the abdominal wall.  He more likely than not has incorporation of an intercostal nerve or branch thereof in the scar which further aggravates pain.  He said the strength of the abdominal wall is not severely impaired directly due to the penetrating injury but that the Veteran would be expected to have functional impairment for a wide variety of activities that require contraction of the abdominal wall for stabilization of the thorax and pelvis.

In this case, the Board has considered all of the lay and medical evidence but finds that a schedular rating in excess of 10 percent is not warranted at this time.  As noted above, for the assignment of a 20 percent rating, the disability must have been caused by a small high velocity missile or large low-velocity missile with debridement, prolonged infection, or sloughing.  Here, the Veteran had a shrapnel injury which eventually caused intramuscular scarring.  The injury also caused evisceration, but did not cause loss of deep fascia, muscle substance, or normal firm resistance of muscles when compared with the sound side.  

In this regard, it is important for the Veteran to fully understand that it has taken into consideration the Veteran's statements regarding pain, which are the bases for many of his compensable evaluations, including the scar associated with this injury.  Pain associated with injury is a very real consideration and the Board does not take these statements of the Veteran regarding these problems lightly.    

The Board has considered the Veteran's complaints of pain and fatigue and the impact that the condition has on his employment, but finds that the circumstances and residuals of the injury to not meet the criteria for an increased rating.  Moreover, the VA examiner described the disability as moderate in degree.

The Board has considered whether referral for an extraschedular rating is warranted but finds that the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun, 22 Vet. App. 111.

The preponderance of the evidence being against the claim, the claim must be denied.

C. Scars

The Veteran seeks an initial rating in excess of 10 percent for abdominal scars, rated under 38 C.F.R. §  4.118, DC 7804.  During the course of the Veteran's appeal, VA revised the rating criteria for evaluating scars, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008).  Generally, where the rating assigned is on appeal and the rating criteria have been amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).

Prior to October 23, 2008, scars of other than the head, face, or neck that are deep or that cause limited motion were rated 20 percent disabling if involving an area or areas exceeding 12 square inches (77 sq. cm).  38 C.F.R. § 4.118 , DC 7801 (2007).  Note (2) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Id.  Note (a) provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.

Prior to October 23, 2008, the rater was directed to rate other scars on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2007).

The Board has also considered the criteria prior to October 23, 2008 for the following diagnostic codes: 7802, 7803, and 7804.  However, these diagnostic codes provide for a maximum rating of 10 percent.  Therefore, these criteria will not be further discussed.

Effective October 23, 2008, deep nonlinear scars of other than the head, face, or neck are rated 20 percent disabling if involving an area or areas at least 12 square inches (77 sq. cm.) but less than 72 square inches (456 sq. cm.).  38 C.F.R. § 4.118, DC 7801 (2012).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (1).

Note (2) was added under DC 7801, providing that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, DC 7801 (2012).

Effective October 23, 2008, DC 7803 was removed from the schedule and the criteria previously found under that code was incorporated into the revised DC 7804.

Effective October 23, 2008, DC 7804, three or four scars that are unstable or painful warrant a 20 percent evaluation and five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118 (2012).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7803, when applicable.  Id. at Note (3).

Effective October 23, 2008, DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2012).

In his initial claim, the Veteran mentioned a 4.5 inch scar on his abdomen and a 3.5 inch scar on his side.  He said the scar tissue causes daily pain.

During the December 2005 general VA examination, he reported painful scars from his in-service laparotomy.  The examiner noted scars on the upper abdomen.  A scar on the right lower quadrant was noted as diagonal and measuring 3.5 inches long by 1 inch wide and was tender to palpation.  The examiner observed a slight depression in the scar and some hardening but no tissue loss.  The scar from the laparotomy measured 6 inches long by 1 inch wide and was tender and painful to palpation.

In April 2006, a VA provider observed symmetrical, healed surgical scar in the right flank and a small midline thoracic scar, well-healed.

In January 2012, he had a VA examination to determine the current severity of his scars.  The examiner reviewed the claims file.

The examiner observed a scar on the right thorax, midaxillary line due to shrapnel.   This scar was markedly tender to touch.  The examiner also noted a scar at the midline due to the exploratory laparotomy secondary to the shrapnel injury.  This scar was not painful to touch but was dystrophic in appearance.  Treatment resulted in broad dystrophic scars at both locations.  Neither scar was unstable, had frequent loss of covering of skin over the scar, or affected the upper or lower extremities.  Both scars are deep and non-linear.  The scar on the right thorax measured 9 by 2 cm, while the laparotomy scar measured 16 by 4 cm.  The total areal affected measured 72 sq. cm.  The examiner opined that the functional impairments are primarily those described for the muscle wall trauma of the right thorax at the level of the lowest rib.  He found no additional impairment of functional status that can be separately attributed to the painful scar. 

During the January 2012 VA examination for the disability of muscle group XIX, the examiner said the scars were ragged, depressed and adherent indicating wide damage to muscle groups in the missile track.

Unfortunately, because the total area affected is less than 77 cm. sq. an increased rating is not warranted under the old or revised DC 7801.  Further, an increased rating is not warranted under the revised criteria for DC 7804 as he has less than 3 painful scars.  Finally, the Board has considered the new criteria under DC 7805; however, he has already been rated for injury to muscle group XIX and a second rating is not warranted.

Moreover, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun, 22 Vet. App. 111.

The preponderance of the evidence being against the claim, the claim must be denied.

D. Left Knee

The Veteran seeks an initial compensable rating and a rating in excess of 10 percent from January 30, 2012 for his left knee disability, which has been rated under 38 C.F.R. § 4.71a, DC 5019-5271.  Under the provisions of DC 5019, bursitis (or analogous disability) is rated on the limitation of motion of the affected parts, as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a , DC 5019.  Notably, the RO rated the condition as analogous to 5271, which is a diagnostic code listing criteria for the ankles.  The Board believes that the RO likely meant to refer to 5261, pertaining to limitation of extension of the leg or knee.

The criteria for degenerative arthritis are listed above.  Rating criteria for the knee is listed under the following diagnostic codes: DC 5256, ankylosis of the knee; DC 5257, recurrent subluxation or lateral instability; DCs 5258 and 5259, cartilage abnormalities; DCs 5260 and 5261, limitation of flexion and extension; DC 5262, impairment of the tibia and fibula; and DC 5263, genu recurvatum.  Unfortunately, a rating in excess of 10 percent is not warranted under DC 5256 as the evidence, discussed below, does not show that the knee is ankylosed.  Further, the evidence does not show recurrent subluxation or lateral instability or cartilage abnormalities; therefore, increased or separate ratings are not warranted under DCs 5257, 5258, or 5259.  Also not shown is impairment of the tibia and fibula or genu recurvatum, thus DCs 5262 and 5263 will not be further discussed.

Diagnostic Code 5260 provides for a 10 percent rating when there is evidence of flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, and a 30 percent rating for flexion limited to 15 degrees.  Id.

Diagnostic Code 5261 provides for a 10 percent rating when there is evidence of extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, and higher evaluations for more severely limited extension.  Id.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04. 

In his initial claim, the Veteran reported chronic left knee pain.  During his December 2005 general VA examination, he reported patellar tendonitis caused by being airborne, jumping out of planes.  The examiner observed full range of motion of the knee but noted tenderness on the lateral side of the knee.  There was no swelling or effusion and he did not require assistive devices for the knee.  The diagnosis was patellar tendinitis of the left knee.  The examiner indicated that the condition significantly affected his ability to exercise and participate in sports.

A December 2006 VA treatment record shows full ROM of the knees.

The Veteran had another VA examination in January 2012.  The examiner reviewed the claims file, performed a comprehensive examination of the Veteran, and provided a detailed examination report.  Therefore, the examination is adequate for rating purposes.

The Veteran noted his past diagnosis of patellar tendinopathy and continued episodic pain in the left knee under the patella, which is triggered by climbing or extended walking.  He reported no instability, locking, or recurrent swelling.  He also indicated that he had not been treated for the knee since service.

The examination revealed full ROM of flexion and extension with no objective evidence of painful motion.  No additional changes or limitations were noted following repetitive-use testing.  The functional impairment was pain which was also noted with palpation of the joint.  Strength and stability testing was normal.  No meniscal conditions were found.  X-rays showed mild medial joint space narrowing without significant osteoarthritic change, which may reflect an early degenerative process.

The examiner opined that the condition is aggravated by extended running, jumping, and similar high impact use of the lower extremities.  The condition does not preclude sedentary occupational activities.  He specifically found no recurrent subluxation or lateral instability and said that at most, the radiographic evidence showed mild arthritis.  The condition does not cause weakened movement, excess fatigability, incoordination, swelling, deformity, or atrophy.  Pain is mild to moderate at most and occurring primarily at the extreme of excursion.  He has a normal gait and no evidence of disuse atrophy attributable to the left knee.  He does have tenderness of the patellar tendon.  All of these findings provide highly probative evidence against this claim.

As noted above, for an increased rating, the Veteran's knee must exhibit limitation of flexion or extension.  In this case, his ROM has been normal throughout the pendency of his claim.  The current 10 percent rating assigned as of January 2012 was granted based on objective evidence of pain on movement under 38 C.F.R. § 4.59.  

However, prior to January 2012, the Veteran also expressed pain on palpation and with movement.  As such, an earlier effective date for the 10 percent rating is warranted.  Further, because he has full range of motion and has been rated for the objective pain on movement, and because there is no additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, an increased rating is not warranted for any period under DeLuca, 8 Vet. App. at 204-7 or 38 C.F.R. §§ 4.40 or 4.45.

Moreover, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun , 22 Vet. App. 111.

Based on the foregoing, the Board finds that an initial 10 percent rating is warranted while a rating in excess of 10 percent is not warranted for an period during the pendency of the claim.  To this extent, the appeal is granted.
 
The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.           § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in November 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  Although the letter did not address either the rating criteria or effective date provisions that are pertinent to his claim for service connection for left ear hearing loss, such error was harmless given that service connection has been denied and no rating or effective date will be assigned with respect to this claimed condition.  As for the increased rating claims, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Vetera.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and the Veteran has submitted private treatment records and lay statements.  He VA medical examinations, discussed above.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for hearing loss, left ear, is denied.

Entitlement to an initial disability rating in excess of 10 percent for osteochondritis desiccans, right ankle is denied.

Entitlement to an initial disability rating in excess of 10 percent for residuals of shrapnel injuries to muscle group XIX is denied.

Entitlement to an initial disability rating in excess of 10 percent for abdominal scars, residuals of shrapnel wound and surgical repair is denied.

Entitlement to an initial 10 percent rating for a left knee disability is granted.

REMAND

Subsequent to the most recent supplemental statement of the case, the Veteran submitted treatment records from private providers and the Board has obtained VA treatment records which indicate a worsening in the severity of the seizure and headache disabilities.  Specifically, he had seizures in June 2012 and August 2012 and the records indicate that he is unable to work as a security guard due to the condition.  The records also indicate that he suffers migraines at least once per week that require him to retire to a darkened room; however, the records do not indicate whether the migraines are completely prostrating and prolonged.  Consequently, the Board finds that a remand for an examination is warranted to determine the current severity of the conditions.

Briefly, effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders.  This action provided detailed and updated criteria for evaluating residuals of traumatic brain injury (TBI).  These amendments revise 38 C.F.R. § 4.124a, DC 8045 and are effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54,693 (September 28, 2008) (to be codified at 38 C.F.R. pt. 4).  

On remand, pursuant to the VBA Fast Letter 8-36 (October 24, 2008), the AMC must consider the old criteria for any periods prior to October 23, 2008, and under the new criteria and old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).

Finally, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  In this case, the evidence raises the issue of whether the Veteran can maintain substantially gainful employment due to his service-connected disabilities.

Accordingly, he should be provided with appropriate notice as to how to substantiate a claim for TDIU and afforded a general medical examination.  The examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, without reference to any non-service connected disabilities, prevent the Veteran from maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice consistent with 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2. Schedule VA Compensation and Pension examinations to determine the current severity of the seizure and headache disabilities.  The claims file and a copy of this remand must be provided to the examiner and he or she should indicate review of these items in the examination report.

The examiner should conduct all necessary testing and report all symptomatology related to the Veteran's seizure and headache disabilities.  The examiner should indicate the frequency of major and minor seizures since January 2012 and indicate whether his headaches or migraines are prostrating and prolonged.

The examiner is asked to opine whether the Veteran's service-connected disabilities render him unable to obtain or maintain gainful employment.  Rationales/detailed explanations of conclusions must be given for all opinions provided.

3. Then, readjudicate the Veteran's claims on appeal, including adjudication of the TDIU claim, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


